Exhibit 10.2

2011 OMNIBUS INCENTIVE COMPENSATION PLAN OF

AMETEK, INC.

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (“Agreement”), made as of the Award
Date, by and between AMETEK, Inc., a Delaware corporation (the “Company” or
“AMETEK”), and the Recipient.

W I T N E S S E T H :

WHEREAS, the Company has adopted the 2011 Omnibus Incentive Compensation Plan of
AMETEK, Inc. (the “Plan”), pursuant to which the Compensation Committee of the
Board of Directors of the Company (the “Committee”) may, inter alia, award
Performance Restricted Stock Units to such employees or non-employee directors
of the Company and its Affiliates as the Committee may determine, and subject to
such terms, conditions and restrictions as the Committee may deem advisable; and

WHEREAS, pursuant to the Plan, the Committee has awarded to the Recipient a
Performance Restricted Stock Unit, subject to the terms, conditions and
restrictions set forth in the Plan and in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.    Pursuant to the Plan, the Company hereby grants to the Recipient on the
Award Date, a Performance Restricted Stock Unit award, and such units, the
“Performance Restricted Stock Units,” are subject to the terms, conditions and
restrictions set forth in the Plan and in this Agreement. Capitalized terms not
otherwise defined in this Agreement shall have the same meanings as defined in
the Plan.

2.    At such time the Performance Restricted Stock Units become vested and
nonforfeitable pursuant to Paragraph 3, the Company will deliver to the
Recipient an unrestricted certificate for a number of shares of Company Stock
equal to the number of Performance Restricted Stock Units that became vested
(“PRSU Shares”) or an equivalent cash amount based on the value of a share of
Company Stock, or a combination of the two, as determined by the Committee, in
its discretion. The applicable date of delivery of the PRSU Shares or cash shall
be no later than sixty (60) days after the date or event on which the
Performance Restricted Stock Units become vested and nonforfeitable pursuant to
Paragraph 3, except as set forth in Paragraph 17.

3.    The Performance Restricted Stock Units (to the extent earned pursuant to
Paragraph 4 below) shall become vested and nonforfeitable on the date the
results are certified by the Committee which shall in any event occur within
three months following the end of the Performance Period (the “Vest Date”).
Vesting is contingent on continued employment

 

Page 1 of 6



--------------------------------------------------------------------------------

throughout the Performance Period and until the Committee certifies satisfaction
of the performance criteria, except that:

 

  (a) in the event of death or Disability of the Recipient; or

 

  (b) the Recipient’s Separation from Service with the Company (or any successor
or Affiliate of the Company) as a result of and concurrent with a Change of
Control (as defined in the Plan)

the Performance Restricted Stock Units shall become vested and nonforfeitable on
the Vest Date in an amount equal to the initial Performance Restricted Stock
Unit award (the “Target Award”).

In addition, in the event of the Recipient’s attainment of at least fifty-five
(55) years of age and at least ten (10) years of service with the Company (or
any successor or Affiliate of the Company) at the Recipient’s termination of
employment date occurring on or after December 31, 2018, then the Performance
Restricted Stock Units shall become vested and nonforfeitable on the Vest Date,
to the extent that the performance goals are achieved.

Except to the extent, if any, that the Performance Restricted Stock Unit shall
have become nonforfeitable pursuant to the foregoing provisions of this
Paragraph 3, if the Recipient shall voluntarily or involuntarily leave the
employ of the Company and its Affiliates prior to the Vest Date, the Performance
Restricted Stock Unit (and any dividends, distributions and adjustments retained
by the Company with respect thereto) shall be forfeited.

4.    Except as otherwise provided in this Agreement and subject to adjustments
permitted by the Plan, the number of Performance Restricted Stock Units which
will vest under this Agreement, if any, will be determined by multiplying
(a) the sum of (i) 0.5 times the vested percentage applicable to Return on
Tangible Capital (“ROTC”) plus (ii) 0.5 times the vested percentage applicable
to Relative Total Shareholder Return (“TSR”) by (b) the Target Award. The
maximum number of Performance Restricted Stock Units which can vest is 200% of
the Target Award and the minimum number of Performance Restricted Stock Units
which can vest is 0% of the Target Award. The vested percentage applicable to
ROTC and TSR will each be determined over the Performance Period as illustrated
in the schedules attached to this Agreement as Exhibit A. For purposes of this
Agreement, the “Performance Period” means the period beginning on January 1,
2018 and ending on December 31, 2020.

5.    The Recipient shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively,
“transfer”) any Performance Restricted Stock Units, or any interest therein
other than by will or the laws of descent and distribution, unless and until the
Performance Restricted Stock Units have been settled as provided in this
Agreement.

6.    Prior to the issuance of PRSU Shares, Recipient will have no rights as a
shareholder of the Company with respect to this Performance Restricted Stock
Unit award or the Performance Restricted Stock Units.

7.    If the number of outstanding shares of Company Stock changes through the
declaration of stock dividends or stock splits prior to the vesting date, the
Restricted Stock

 

Page 2 of 6



--------------------------------------------------------------------------------

Units subject to this Award automatically will be adjusted, according to the
provisions of Section 5(e) of the Plan. In the event of any other change in the
capital structure or the Company Stock or other corporate events or transactions
involving the Company, the Committee is authorized to make appropriate
adjustments to this award.

8.    Recipient shall be credited with Dividend Equivalents with respect to
outstanding Performance Restricted Stock Units prior to the applicable vesting
date. Such Dividend Equivalents will be credited to the Recipient as a cash
value plus interest, which shall be held by the Company subject hereto. For
purposes of this Paragraph 8, interest shall be credited from the date a
Dividend Equivalent with respect to the Performance Restricted Stock Units is
made to the date on which the Company distributes such amounts to the Recipient,
at the five-year Treasury Note rate, plus 0.5% as such rate is set forth in the
Wall Street Journal as of the first business day of each calendar quarter.
Dividend Equivalents shall be subject to the same terms and conditions, and
shall vest and be paid, or be forfeited (if applicable), at the same time as the
Restricted Stock Units to which they relate.

9.    If, in connection with the grant, vesting or settlement of the Performance
Restricted Stock Unit award or issuance of PRSU Shares with respect to vested
Performance Restricted Stock Units, the Company (or any successor or Affiliate)
shall be required to withhold amounts under applicable federal, state, local or
foreign laws, rules or regulations, including income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Recipient’s participation in the Plan and legally applicable to
the Recipient (“Tax-Related Items”), the Company will withhold such number of
shares of Company Stock (thus reducing the number of shares to be issued to the
Recipient) as shall have a Fair Market Value, valued on the date on which
Tax-Related Items are determined, equal to the amount required to be withheld to
satisfy the Company (or successor or Affiliate’s) withholding obligations.
Notwithstanding anything in this Paragraph 9 to the contrary, to avoid a
prohibited acceleration under Section 409A, if shares of Company Stock
underlying the Performance Restricted Stock Units will be withheld to satisfy
any Tax-Related Items arising prior to the date of settlement of the Performance
Restricted Stock Units for any portion of the Performance Restricted Stock Units
that is considered an item of “nonqualified deferred compensation” subject to
Section 409A, then the number of shares of Company Stock withheld shall not
exceed the number of shares that equals the liability for the Tax-Related Items.

10.    The Company and the Recipient each hereby agrees to be bound by the terms
and conditions set forth in the Plan.

11.    Any notices or other communications given in connection with this
Agreement shall be sent either by registered or certified mail, return receipt
requested, or by overnight mail, facsimile, or electronic mail to the Company
and Recipient address or number of record or to such changed address or number
as to which either party has given notice to the other party in accordance with
this Paragraph 11. All notices shall be deemed given when so mailed, or if sent
by facsimile or electronic mail, when electronic confirmation of the
transmission is received, except that a notice of change of address shall be
deemed given when received.

 

Page 3 of 6



--------------------------------------------------------------------------------

12.    This Agreement and the Plan constitute the whole agreement between the
parties hereto with respect to the Performance Restricted Stock Unit award.

13.    This Agreement shall not be construed as creating any contract of
employment between the Company and the Recipient and does not entitle the
Recipient to any benefit other than that granted under this Agreement.

14.    This Agreement shall inure to the benefit of, and be binding on, the
Company and its successors and assigns, and shall inure to the benefit of, and
be binding on, the Recipient and his heirs, executors, administrators and legal
representatives. This Agreement shall not be assignable by the Recipient.

15.    The Recipient understands that in order to perform its obligations under
the Plan or for the implementation and administration of the Plan, the Company
may collect, transfer, use, process, or hold certain personal or sensitive data
about Recipient. Such data includes, but is not limited to Recipient’s name,
nationality, citizenship, work authorization, date of birth, age, government or
tax identification number, passport number, brokerage account information,
address, compensation and equity award history, and beneficiaries’ contact
information. Recipient explicitly consents to the collection, transfer
(including to third parties in Recipient’s home country or the United States or
other countries, such as but not limited to human resources personnel, legal and
tax advisors, and brokerage administrators), use, processing, and holding,
electronically or otherwise, of his/her personal information in connection with
this or any other equity award. At all times, the Company shall maintain the
confidentiality of Recipient’s personal information, except to the extent the
Company is required to provide such information to governmental agencies or
other parties and such actions will be undertaken by the Company only in
accordance with applicable law.

16.    This Agreement shall be subject to and construed in accordance with, the
laws of the State of Delaware without giving effect to principles of conflicts
of law.

17.    This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance issued
thereunder (“Section 409A”), to the extent subject thereto, and accordingly, to
the maximum extent permitted, this Agreement shall be interpreted and
administered to be in compliance therewith. Notwithstanding anything to the
contrary in the Plan or this Agreement, the Company reserves the right to revise
this Agreement as it deems necessary or advisable, in its sole discretion and
without the Recipient’s consent, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
prior to the actual payment of cash or Company Stock pursuant to the Performance
Restricted Stock Unit. The Company (including its Affiliates) shall not have any
liability under the Plan or this Agreement for any taxes, penalties or interest
due on amounts paid or payable pursuant to the Plan or this Agreement, including
any taxes, penalties or interest imposed under Section 409A. Each amount to be
paid under this Agreement shall be construed as a separately identified payment
for purposes of Section 409A. In addition, notwithstanding anything herein to
the contrary, if the

 

Page 4 of 6



--------------------------------------------------------------------------------

Recipient is deemed on the date of his or her Separation from Service to be a
“specified employee” within the meaning of that term under Section 409A and the
Recipient is subject to U.S. federal taxation, then, to the extent the
settlement of the Performance Restricted Stock Units following such Separation
from Service is considered the payment of “non-qualified deferred compensation”
under Section 409A payable on account of a “separation from service,” such
settlement shall be delayed until the first business day of the seventh month
following the Recipient’s Separation from Service, or, if earlier, on the date
of the Recipient’s death, solely to the extent such delayed payment is required
in order to avoid a prohibited distribution under Section 409A.

18.    The Recipient recognizes and acknowledges that, by reason of Recipient’s
employment by and service to the Company or an Affiliate, Recipient has had and
will continue to have access to confidential information of the Company and its
Affiliates, including, without limitation, information and knowledge pertaining
to products and services offered, innovations, designs, ideas, plans, trade
secrets, proprietary information, distribution and sales methods and systems,
sales and profit figures, customer and client lists, and relationships between
the Company and its Affiliates and other distributors, customers, clients,
suppliers and others who have business dealings with the Company and its
Affiliates (“Confidential Information”). The Recipient acknowledges that such
Confidential Information is a valuable and unique asset and covenants that
Recipient will not, either during or after Recipient’s employment by the
Company, use or disclose any such Confidential Information except to authorized
representatives of the Company or as required in the performance of Recipient’s
duties and responsibilities. The Recipient shall not be required to keep
confidential any Confidential Information which (i) is or becomes publicly
available through no fault of the Recipient, (ii) is already in Recipient’s
possession (unless obtained from the Company (or an Affiliate) or one of its
customers) or (iii) is required to be disclosed by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the Recipient shall provide the
Company written notice of any such order prior to such disclosure to the extent
practicable under the circumstances and permitted by applicable law. Further,
the Recipient shall be free to use and employ Recipient’s general skills,
know-how and expertise, and to use, disclose and employ any contact information,
generalized ideas, concepts, know-how, methods, techniques or skills, including,
without limitation, those gained or learned during the course of the performance
of Recipient’s duties and responsibilities hereunder, so long as Recipient
applies such information without disclosure or use of any Confidential
Information. Upon the Recipient’s Separation from Service, the Recipient will
return (or destroy, if requested by Company) all Confidential Information to the
Company to the fullest extent possible.

19.    During the Recipient’s employment and at any time thereafter, the
Recipient agrees not to at any time make statements or representations, orally
or in writing, that disparage the commercial reputation, goodwill or interests
of the Company (or an Affiliate), or any current or former employee, officer, or
director of the Company (or an Affiliate). Nothing in this Agreement shall limit
or otherwise prevent (i) any person from providing truthful testimony or
information in any proceeding or in response to any request from any
governmental agency or any judicial, arbitral or self-regulatory forum or as
otherwise required by law; (ii) either party from enforcing the other terms of
this Agreement; (iii) the Company (or an Affiliate) from reviewing the
Recipient’s performance, conducting investigations and otherwise acting in

 

Page 5 of 6



--------------------------------------------------------------------------------

compliance with applicable law, including making statements or reports in
connection therewith, or making any public filings or reports that may be
required by law; (iv) the Recipient from the performance of Recipient’s duties
while employed by the Company (or an Affiliate); or (v) the Recipient from
making a report to any governmental agency or entity, including but not limited
to, the Equal Employment Opportunity Commission, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress and any agency Inspector General, if Recipient has a reasonable belief
that there has been a potential violation of federal or state law or regulation
or from making other disclosures that are protected under the whistleblower
provisions of any applicable federal or state law or regulation. No prior
authorization to make any such reports or disclosures is required and the
Recipient is not required to notify the Company that Recipient has made such
reports or disclosures. The Recipient, however, may not waive the Company’s (or
an Affiliate’s) attorney-client privilege.

 

Page 6 of 6